Hameeslby, J.
The party seeking foreclosure may cite in an incumbrancer prior in date for the purpose of contesting his priority and of asking a cancellation of the deed, or that it may be declared fraudulent and postponed as to him. The right, however, to have a prior mortgage set aside on the ground of fraud, constitutes a distinct cause of action, which a plaintiff may or may not join with his foreclosure suit. De Wolf v. Sprague Mfg. Co., 49 Conn. 282, 307.
The judgment of the City Court was therefore divisible into: (1) a judgment of foreclosure against Joseph Cantoni, the owner of the equity; and (2) a judgment against Louise Cantoni, adjudging her prior mortgage to be fraudulent and void and postponed as to Betts, the owner of the judgment lien. The mortgage held by Louise Cantoni was given to secure a note for $1,920, and the matter in demand, in an action to set this mortgage aside, is a lien upon the land to the amount of $1,920. The fact that the validity of the mortgage is contested does not affect the amount as a test of jurisdiction. Schunk v. Moline, M. & S. Co., 147 U. S. 500, 505. The jurisdiction of the City Court is limited to cases “where the matter in demand does not exceed five hundred dollars.” Private Acts of 1889, § 88, p. 1019. Its judgment therefore against Louise Cantoni was void. The infirmity appears on the record. The plea to the jurisdiction alleged the amount of the prior mortgage sought to be set aside, and this was admitted by the demurrer. The answer alleged the amount of the mortgage, and this allegation was admitted in the reply. The judgment file refers to the plea to the jurisdiction and demurrer, and also to the answer and reply; so that the judgment itself, by reference to other parts of the record, shows that it was rendered in a matter outside the jurisdiction of the court.
It is claimed that when Mrs. Cantoni withdrew from the case and suffered a default, she also withdrew her pleadings; but were this so, she could not withdraw from the court its judicial knowledge. The error of the City Court lay in not *389dismissing the action as against Louise Cantoni, the moment it was advised of the amount of the mortgage. Denison v. Denison, 16 Conn. 34, 38; Fowler v. Bishop, 32 id. 199, 206; Denton v. Danbury, 48 id. 368, 372.
Section 809 of the General Statutes provides that “in actions for the redemption or foreclosure of title of property-claimed to he subject to a mortgage or lien, the amount of the debt or liability secured by such mortgage or lien, as described in the mortgage or certificate of lien, shall be deemed to be the amount of the matter in demand.” This Act does not, as claimed by the defendant in error, affect the question before us. The action against Louise Cantoni does not come within its provisions. ‘ The claim made, that because the action is in aid of a foreclosure of which the court has jurisdiction, therefore the amount of the matter in demand is immaterial, cannot be maintained. The equitable powers of the City Court are limited by the statute fixing its jurisdiction, and it cannot extend them as if it were a court of general jurisdiction. As a court of equity the City Court may take cognizance of subordinate controversies when appropriate to the full disposition of the main controversy before it; but as a court of limited jurisdiction it can take cognizance of no controversy, whether subordinate or not, where the matter in demand exceeds $500. In other words, the limitation of its jurisdiction controls its exercise of equity power. Any other construction would practically annul the statute and vest in the City Court of Danbury an unlimited equity jurisdiction.
There is no error in the judgment of the Superior Court.
In this opinion the other judges concurred.